UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 27, 2008 SEQUIAM CORPORATION (Exact name of registrant as specified in its charter) California 333-4567833-0875030 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 300 Sunport Lane, Orlando, Florida 32809 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(407) 541-0773 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2–FINANCIAL INFORMATION Item 2.04 Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. On March 30, 2007, Sequiam Corporation (the “ Company ”) entered into that certain Loan Agreement (the “ Agreement ”) with, and certain Term Notes (the “Notes”) under the Agreement in favor of, Biometrics Investors, L.L.C., a Delaware limited liability company (“BIL”).On
